Citation Nr: 1633797	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1986 to May 1990 and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied the above claim.

In September 2009, the Veteran's claim of entitlement to service connection for a low back disability was received.  In October 2010, the RO denied service connection for a low back disability, in part, because the Veteran's service treatment records had not been available and there was no evidence of low back symptoms during active service.  Prior to the expiration of the appeal period, the Veteran's original service treatment records were located and the case was readjudicated by the RO in March 2011 at which time the issue was denied.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.

In the August 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had indicated that he wished to testify before the Board at a hearing to be held at the RO.  The requested hearing was scheduled to take place in August 2016, however, in correspondence dated in July 2016, the Veteran's representative withdrew the request for a Board hearing. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current low back disability that is manifested as a result of injury sustained during his period of active service.  Service treatment records reveal that he was treated for low back symptoms during service in April and August 1988.  Following service, private outpatient treatment record show that in April 2009, the Veteran was diagnosed with L4-L5 disc space narrowing.  Additional private outpatient treatment records show intermittent post-service treatment, including physical therapy, for low back pain.  VA outpatient treatment records dated October 2011 show that the Veteran had an assessment of chronic low back pain, probable degenerative disc disease, with no radiculopathy, with muscle spasm.

Following the discovery of the Veteran's service treatment records, he underwent a VA examination in February 2011.  The VA examiner noted the in-service treatment for low back symptoms and examined the Veteran - concluding that there was no objective evidence of lumbar radiculopathy or low back abnormality on examination, therefore an etiology opinion was not indicated.  The examiner, however, did not comment on the post-service diagnosis of L4-L5 disc space narrowing and probable degenerative disc disease with muscle spasm.  Moreover, the examiner did not take into account the Veteran's competent lay statements regarding the onset and continuity of symptoms.  As such, the Board finds the opinion to be inadequate.  See McLain v. Nicholson, 21 Vet. App, 319 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). Thus, a new examination is required.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his low back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination so as to determine the nature and etiology of any current low back disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies, to include radiological studies, deemed necessary must be conducted. 

For each low back disability identified, the examiner is requested to opine as to whether it is at least as likely as not that it had its onset in service, was manifested by 

arthritis in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.  In doing so, the examiner must consider the in-service treatment for low back symptoms, as well as the post-service diagnosis of L4-L5 disc space narrowing and probable degenerative disc disease with muscle spasm.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular low back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




